Exhibit 10.1






EIGHTH Amendment
to
Loan and security agreement
This Eighth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into December 18, 2019, by and between SILICON VALLEY BANK (“Bank”) and
PIXELWORKS, INC., an Oregon corporation (“Borrower”).
Recitals
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of December 21, 2010 (as the same may be amended, modified,
supplemented and/or restated from time to time, including without limitation, by
that certain Amendment No. 1 to Loan and Security Agreement dated as of December
14, 2012, that certain Amendment No. 2 Amendment to Loan and Security Agreement
dated as of December 4, 2013, that certain Amendment No. 3 to Loan and Security
Agreement dated as of December 18, 2015, that certain Amendment No. 4 to Loan
and Security Agreement dated as of December 15, 2016, that certain Amendment No.
5 to Loan and Security Agreement dated as of July 21, 2017, that certain
Amendment No. 6 to Loan and Security Agreement dated as of December 21, 2017,
and that certain Seventh Amendment to Loan and Security Agreement dated as of
December 18, 2018, collectively, the “Loan Agreement”). Capitalized terms used,
but not defined herein, shall bear the meanings ascribed to such terms in the
Loan Agreement.
B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Line Maturity Date, and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.
D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
2.1    Section 6.13 (Formation or Acquisition of Subsidiaries). Section 6.13 of
the Loan Agreement hereby is amended and restated in its entirety to read as
follows:
“6.13    Formation or Acquisition of Subsidiaries. At the time that Borrower
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Effective Date (including, without limitation, pursuant to
a Division), Borrower shall provide to Bank appropriate certificates and powers
and financing statements, pledging (i) all of the direct or beneficial ownership
interest in such new Subsidiary if such Subsidiary is a Domestic Subsidiary and
(ii) not greater than





--------------------------------------------------------------------------------



sixty-five percent (65%) of all voting equity interests and all nonvoting equity
interests in such new Subsidiary if such Subsidiary is a Foreign Subsidiary. in
each case in form and substance reasonably satisfactory to Bank. Upon the
reasonable request of Bank, Borrower shall cause such new Subsidiary to provide
to Bank a joinder to the Loan Agreement to cause such Subsidiary to become a
co-borrower hereunder or execute a guaranty, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary). Borrower shall provide to Bank all other documentation in
form and substance satisfactory to Bank, including one or more opinions of
counsel satisfactory to Bank, which in its opinion is appropriate with respect
to the execution and delivery of the applicable documentation referred to above.
Any document, agreement. or instrument executed or issued pursuant to this
Section 6.13 shall be a Loan Document.”
2.2    Section 7.1 (Dispositions). Section 7.1 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:
“7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (including, without limitation, pursuant to a Division)
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; (c)
in connection with Permitted Liens and Permitted Investments; (d) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and licenses that could not
result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
(e) by the Borrower and its Subsidiary, Equator Technologies, Inc., of the
Saleable Patents to Intellectual Ventures; and (f) by its Subsidiary, ViXS
Systems, Inc., of certain patents to Rovi Corporation in the transaction dated
December 21, 2018.”
2.3    Section 7.3 (Mergers or Acquisitions). Section 7.3 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:
“7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation,
pursuant to a Division). A Subsidiary may merge or consolidate into another
Subsidiary or into Borrower.”
2.4    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement hereby are added or
amended and restated in their entirety, as appropriate, as follows:
“Borrowing Base” is Two Million Five Hundred Thousand Dollars ($2,500,000) plus
eighty percent (80%) of Eligible Accounts, as determined by Bank from Borrower's
most recent Borrowing Base Certificate; provided, however, that Bank may
decrease the foregoing percentages in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.
“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.
“Revolving Line Maturity Date” is December 26, 2020.





--------------------------------------------------------------------------------





2.5    Section 13 (Definitions). Subsections (e) and (h) of the defined term
“Eligible Accounts” set forth in Section 13.1 of the Loan Agreement hereby are
amended and restated in their entirety to read as follows:
“(e)    Accounts owing from an Account Debtor which does not have its principal
place of business in the United States (except for Tokyo Electron Device Ltd.,
Epson Precision (H.K.) Ltd., AECO Technology Co., Ltd., Qisda Optronics (Suzhou)
Corporation, Upstar Technology (HK) Limited and Epson Precision (Philippines)
Inc.) unless such Accounts are otherwise Eligible Accounts and (i) covered in
full by credit insurance satisfactory to Bank, less any deductible, (ii)
supported by 'alerts) of credit acceptable to Bank, (iii) supported by a
guaranty from the Export-Import Bank of the United States, or (iv) that Bank
otherwise approves of in writing;
(h)    Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, except for Tokyo
Electron Device Ltd or any Subsidiary of Seiko Epson Corporation (including but
not limited to Epson Engineering (Shenzen) Ltd., Epson Precision (H.K.) Ltd. and
Epson Precision (Philippines) Inc.) for which such percentage is forty-five
percent (45%) for the amounts that exceed that percentage, unless Bank approves
in writing;”
2.6    Exhibit C to the Loan Agreement hereby is replaced with Exhibit C
attached hereto.
3.Limitation of Amendments.
3.1    This Amendment is effective for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (a) be a consent to
any amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on or prior to
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;





--------------------------------------------------------------------------------



4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
7.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment of all Bank Expenses due and owing as of the date hereof,
which may be debited from any of Borrower’s accounts at Bank.




[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK


SILICON VALLEY BANK




By: /s/ Charles Thor


Name: Charles Thor


Title: Director
 
BORROWER


PIXELWORKS, INC.




By: /s/ Elias N. Nader


Name: Elias N. Nader


Title: Chief Financial Officer








--------------------------------------------------------------------------------



EXHIBIT C - BORROWING BASE CERTIFICATE





